Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Amendment
This Office Action is in response to amendment filed on 02/04/2021. By this 
amendment,
Claims 1, 2, 11, and 16 have been amended. 
Claims 4 and 17-19 have been canceled.
Claims 1-3, 5-16, and 20-23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 

Claims 1-3, 5-16, and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yun (US 2019/0333556), in view of Nanjou et al. (US 2010/0199025, hereafter Nanjou), and in view of Przybylski et al. (US 2008/0201548, hereafter Przybylski), and further in view of Lee et al. (US 2016/0162404, hereafter Lee), and further in view of Cheng et al. (US 2009/0043945, hereafter Cheng)
With respect to independent claim 1, Yun recites
A storage device comprising: a plurality of non-volatile memory devices; and (disclosing a storage device comprises a plurality of memory chips (fig. 8 and relevant texts))
a controller (controller #1200 (figs 8-9)) connected to the plurality of non-volatile memory devices and (figs. 8-9 and relevant texts) configured to enable the plurality of non-volatile memory devices simultaneously during a first certain period of time; (disclosing the controller is to enable all of the memory chips simultaneously during the strobe signal for simultaneously writing data to the first memory chip to Nth memory chips; and write operations associated with the writing are assumed to occur in some period of time considered as the first certain period of time (paras 0148 and 0151; figs. 17 and relevant texts; fig. 23A: step S515-S520, and relevant texts)) broadcast a write command and a write destination address to the plurality of non-volatile memory devices during the first period of time, (the disclosure of enabling and writing all of the memory chips simultaneously suggests that the controller sending a write command to the memory chips during the strobe signal; and writing such that the plurality of non-volatile memory devices receive the write command and the write destination address, (the disclosure of enabling and writing all of the memory chips simultaneously above suggests that the plurality of memory chips receive the write command and corresponding write address)
the write command causing each of the plurality of nonvolatile memory devices to perform a write operation at some write destination in the non-volatile memory device in accordance with the write command; (disclosing performing write operation to write training data in some write location in each of the memory chips (fig. 23A and relevant texts))
enable the plurality of non-volatile memory devices simultaneously during a second certain period of time after the first certain period of time; (the disclosure of enabling N memory chips at the same time (fig. 23A, step S515) for performing writing N write data to the N chips, respectively. That means the first write data is written to the first chip, the second write data is written to the second chip, so on so forth, and the Nth data is written to the Nth chip. After the data have been written to respective chips, the method performs reading first data of from the first chip (fig. 23A, step S525-S540), and compares the first data with the first write data of the N write data (fig. 23A, step S540). The method perform sequentially reading data from the N chips (fig. 23A, step S543) while the N chips are still enabled. That means read operations performed on the N chips sequentially after all N write data were written to the N 
transmit a read command and a read destination address to the plurality of non-volatile memory devices during the second certain period of time, (the disclosure of selecting and receiving training data from the N memory chips sequentially suggests that the method transmits at least a read command and an address to at least one of the N memory chips during the second period of time (fig. 23A, steps S525, S530, S540, S541, and S543; para 0149)) such that the plurality of non-volatile memory devices receive the read command and the read destination address, (from the rejection above, Yun discloses the plurality of memory chips receive the read command and the read address)
the read command causing each of the plurality of non-volatile memory devices to perform a read operation at some read destination in the nonvolatile memory device in accordance with the read command; and (disclosing performing read operation to read training data from some location in each of the memory chips (fig. 23A and relevant texts))
receive read data corresponding to the read command sequentially from the plurality of non-volatile memory devices during a third certain period of time after the second certain period of time. (disclosing receiving training/read data corresponding to the read commands sequentially from N memory chips (fig. 23A, steps S530, S541, and S543, and relevant texts). The disclosure of receiving a first training data from the first memory chip (fig. S530) determines a third period of time starting from the time of receiving the training/read data to 
Yu recites
such that the plurality of non-volatile memory devices receive the write command and the write destination address
But Yu does not explicitly recite
such that the plurality of non-volatile memory devices simultaneously receive the write command and the write destination address
However, Nanjou discloses a method for accessing memories of a memory system (para 0003), comprising memory banks “0” and “3” receive the same write command simultaneously; wherein the write command includes a data write command and an address of write destination (para 0072), analogous to what has been done by Yu.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for accessing nonvolatile memory chips of Yun, to include the method for memories to receive write command and address of write destination simultaneously of Nanjou. Therefore, the combination discloses such that the plurality of non-volatile memory devices simultaneously receive the write 
Yun recites
the write command causing each of the plurality of nonvolatile memory devices to perform a write operation at some write destination in the non-volatile memory device in accordance with the write command
the read command causing each of the plurality of non-volatile memory devices to perform a read operation at some read destination in the nonvolatile memory device in accordance with the read command
But Yun does not explicitly recite
the write command and the write destination address causing each of the plurality of nonvolatile memory devices to perform a write operation at the write destination in the non-volatile memory device in accordance with the write command
the read command and the read destination address causing each of the plurality of non-volatile memory devices to perform a read operation at the read destination address in the nonvolatile memory device in accordance with the read command
However, Przybylski discloses a method for broadcasting a command to memory devices, comprising broadcasting the command having an op code corresponding to the command, and a broadcast address. As each of the memory devices receives the broadcast command and the broadcast address, the op code may be executed to perform an access operation in each of the memory devices at the broadcast address (para 0043; figs. 2A-B and 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for accessing nonvolatile memory chips of Yun, to include the method for broadcasting commands and addresses of Przybylski. Therefore, the combination discloses the subject matters above. The person of ordinary skill in the art would have been motivated to apply the modification for providing a high performance system while consumes a minimal amount of board area (Przybylski, the background)
The combination of Yun and Przybylski recites
broadcast a write command and a write destination address to the plurality of non-volatile memory devices during some period of time
But the combination of Yun and Przybylski does not explicitly recite
broadcast a write command and a write destination address to the plurality of non-volatile memory devices during the certain period of time
However, Lee discloses receiving a write command from the host memory controller (MHC), then generating and sending control signals C/A associated with the received write command to the group of memory device during the write enable signal (para 0083); where the control signals C/A include a write enable signal, representing a write command from the 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of accessing nonvolatile memory chips of Yun and Przybylski, to include the method of accessing memory devices of Lee. Therefore, the combination discloses broadcast a write command and a write destination address to the plurality of non-volatile memory devices during the certain period of time. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance of memory operations (Lee, paras 0007-0008)
The combination of Yun and Przybylski recites
transmit a read command and a read destination address to the plurality of non-volatile memory devices during the second certain period of time
But the combination of Yun and Przybylski does not explicitly recite
broadcast a read command and a read destination address to the plurality of non-volatile memory devices during the second certain period of time
However, Lee discloses a method for accessing a rank of memory devices in a memory module, comprising host memory controller MCH #101 reading a rank of a set of memory devices of memory module #110 controlled by the module control device #116 (para 0029; figs. 1 and 2A and relevant texts). To read a rank of memory devices, the MCH #101 sending a read command (para 0080), which is a Write Enable (or /WE) signal specifying a read operation (para 0033, along with a set of system address signals to the module control device #116 via signal lines #120 (para 0032). After receiving the read command and the set of system address signals, 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of reading nonvolatile memory chips of Yun and Przybylski, to include the method for reading the plurality of memory devices of Lee. Therefore, the combination discloses broadcast a read command and a read destination address to the plurality of non-volatile memory devices during the second certain period of time. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance of memory operations (Lee, paras 0007-0008))
Yun recites
such that the plurality of non-volatile memory devices receive the read command and the read destination address
But Yun does not explicitly recite
such that the plurality of non-volatile memory devices simultaneously receive the read command and the read destination address
	However, Cheng discloses a method for accessing a plurality of storage units, comprising simultaneously sending read command and corresponding address to the first storage unit #13 and second storage unit #15 (para 0040) while the storage units are enabled simultaneously (para 0039); and thereby, the plurality of storage units simultaneously receive the read command and the read destination address. Thus, this method is analogous to what has been done by Yun.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of reading nonvolatile memory chips of Yun, to include the method for reading the plurality of storage units of Cheng. Therefore, the combination discloses such that the plurality of non-volatile memory devices simultaneously receive the read command and the read destination address. The person of ordinary skill in the art would have been motivated to apply the modification for providing a mechanism that can effectively reduce the time of reading data from the memory, thereby, improving the overall performance of the memory (Cheng, para 0009))

With respect to claim 2, the combination of Yun and Lee recites
The storage device according to claim 1, wherein the controller is further configured to broadcast write data corresponding to the write command to the plurality of nonvolatile memory devices during the first certain period of time, after broadcasting the write command and the write destination address, (see the rejection for claim 1 above; Lee, disclosing transmitting write data to the group of memory devices during the write strobe signal after the group of memory devices receive the write enable signals from the module controller (paras such that the plurality of non-volatile memory devices simultaneously receive the write data. (the disclosure of  “the controller 1200 enables all of the first to N-th memory chips 1101, 1102, 1103, . . . , 110N so that the write data is inputted to respective data input/output terminals DQ of the memory chips” (para 0148) suggests that all the memory chips receive the data simultaneously)

	With respect to claim 3, the combination of Yun, Przybylski, and Lee recites
The storage device according to claim 1, wherein the controller includes a delay adjustment circuit configured to adjust a delay amount of a signal transmitted from the controller to the plurality of non-volatile memory devices (Lee, the disclosure of adjusting timing of strobe signal (fig. 14, step #1480; fig. 23A and relevant texts) suggests that the controller including a delay adjustment circuit or similar mechanism) during a training period, and (fig. 23A and relevant texts) the first, second, and third certain periods of time are included in the training period. (Yun, disclosing the first period is for writing training data to the N memory chips (fig. 23A, step S520), the second period is for sending a read request to selected memory chip to read training data (fig. 23A, S525), and the third period is for reading the training data from the selected memory chip (fig. 23A, step S530); Lee, figs. 7B, 12A-12B, and relevant texts)

Claim 4: canceled.

With respect to claim 5, Yun recites
The storage device according to claim 1, wherein the controller is further configured to: enable only a first one of the plurality of nonvolatile memory devices during a first sub-period of the third certain period of time and (Yun, during the third phase, which is the period of reading data from N memory chips, each chip is selected to read data in a period time considered as a sub-period of the third period of time (fig. 23A, step S543 and relevant texts) 
receive the read data corresponding to the read command from the first one of the plurality of non-volatile memory devices during the first sub-period of the third certain period of time; and (Yun, fig. 23, steps S543, S530, and relevant texts)
enable only a second one of the plurality of nonvolatile memory devices during a second sub-period of the third certain period of time after the first sub-period and receive the
read data corresponding to the read command from the second one of the plurality of non-volatile memory devices during the second sub-period of the third period of time. (Yun, fig. 23A, S541, S542, S530, and relevant texts)

With respect to claim 6, Yun recites
The storage device according to claim 1, wherein a first one of the plurality of non-volatile memory devices is configured to transmit the read data corresponding to the read command to the controller during a first predetermined period of time after receiving the read command, and a second one of the plurality of non-volatile memory devices is configured to transmit the read data corresponding to the read command to the controller during a second predetermined period of time after receiving the read command, the second predetermined period of time being different from the first predetermined period of time. (Yun, disclosing selecting the first memory chip to read data and send the data to the controller for comparison. A period associated with reading a first data from the first chip and sending the first data to the controller for comparison is considered as a first predetermined period of time after receiving a read command (fig. 23A, step S525-S540). After comparing the first data from the first chip, the process selects the second memory chip to read a second data and send the second data to the controller for comparison; where the reading and sending the second data read from the second chip is considered as a second predetermined period of time (fig. 23A, step S543). Since reading and sending the first data occurs before reading and sending the second data; thereby, the second predetermined period of time being different from the first predetermined period of time)

With respect to claim 7, Yun recites
The storage device according to claim 6, wherein a time period during which the read data from the first one of the plurality of non-volatile memory devices is transmitted to the controller has no overlap with a time period during which the read data from the second one of the plurality of non-volatile memory devices is transmitted to the controller. (Yun, from the rejection for claim 6, since reading and sending the second data occurs after reading and sending the first data, and that suggests that there is no overlap between the time of reading and sending the first data and the time reading and sending the second data)

With respect to claim 8, Yun recites
The storage device according to claim 6, wherein a first chip enable signal line is connected between the controller and the first one of the plurality of nonvolatile memory devices, a second chip enable signal line is connected between the controller and the second one of the plurality of nonvolatile memory devices, and the controller is configured to assert a first chip enable signal via the first chip enable signal line to enable the first one of the plurality of non-volatile memory devices, and also to assert a second chip enable signal via the second chip enable signal line to enable the second one of the plurality of non-volatile memory devices, during the first predetermined period of time and the second predetermined period of time. (Yun, disclosing the memory chips are connected to the controller via a common channel (para 0007), and from the rejection for claim 6, the controller selects one memory chip of the plurality memory chips at a time for reading data; thereby, that suggests that each of the memory chips is selected by respective chip enable signal during respectively predetermined period of time (fig. 23A-B and relevant texts))

With respect to claim 9, Yun recites
The storage device according to claim 4, wherein the controller includes a delay adjustment circuit configured to adjust a delay amount of a signal transmitted from the plurality of non-volatile memory devices to the controller, (Yun, disclosing repeating the process of adjusting the strobe signal DQS by a delay value and performing reading data (paras 0131-0141; figs. 15A-B); and that suggests that the controller includes a mechanism functions as a delay adjustment circuit), during a training period, and (Yun, fig. 23A and relevant texts)
The first, second, and third certain periods of time are included in the training period. (Yun, disclosing the first period is for writing training data to the N memory chips (fig. 23A, step S520), the second period is for sending a read request to selected memory chip to read training data (fig. 23A, S525), and the third period is for reading the training data from the selected memory chip (fig. 23A, step S530); Lee, figs. 7B, 12A-12B, and relevant texts)

With respect to claim 10, the combination of Yun and Lee recites
 The storage device according to claim 1, wherein chip enable signal lines are connected in parallel between the controller and the plurality of non-volatile memory devices, respectively, and (Yun, the disclosure of “the controller 1200 enables all of the first to N-th memory chips 1101, 1102, 1103, . . . , 110N so that the write data is inputted to respective data input/output terminals DQ of the memory chips” (para 0148) suggests that each of the N memory chips has an enable signal; and all the enable signals of the N memory chips are connected to the controller in parallel so as all the N memory chips are enabled in parallel for writing training data to the N memory chips simultaneously (para 0148). Since the controller selects one of the memory chips at a time for reading data; and that suggests that each of the memory chips has an enable signal line, and all enable signal lines of the memory chips are connected in parallel to the controller (fig. 23A-B and relevant texts); Lee) the controller is configured to assert a chip enable signal in each of the chip enable signal lines during the first and second certain periods of time (Yun, fig. 23A, step S525, S541, S543, and relevant texts) to enable10 the plurality of nonvolatile memory devices. (Yun, the disclosure of selecting one of the memory chips indicates that the controller activates a chip enable signal included in each of 

	With respect to independent claim 11, Yun recites
A storage device comprising: a plurality of non-volatile memory devices; and a controller connected to the plurality of non-volatile memory devices and configured to enable the plurality of non-volatile memory devices simultaneously during a certain period of time, and (similar rejection for claim 1 is applied, mutatis mutandis, to claim 11) broadcast a read command and a read destination address to the plurality of non-volatile memory devices during the first certain period of time, (the disclosure of the process of verifying whether data write pass (fig. 23A, step S540) suggests that the controller sending a read command and a read address to a selected memory during the strobe signal (paras 0185-0192; figs. 13A-B, 15A-B, 23A-B and relevant texts); Lee , the disclosure of performing read operation (fig. 12B and relevant texts) suggests that Lee sends a system control/address (C/A) signals to a subgroup of the memory devices; where the C/A signals include read command and address during the strobe signal (paras 0032-0033; fig. 14 and relevant texts) such that the plurality of non-volatile memory devices simultaneously receive the read command and the read destination address, (similar rejection for claim 1 is applied, mutatis mutandis, to claim 11)
the read command and the read destination address causing each of the plurality of nonvolatile memory devices to perform a read operation at the read destination in the non-volatile memory device in accordance with the read command; and (similar rejection for claim 1 is applied, mutatis mutandis, to claim 11)
receive read data corresponding to the read command sequentially from the plurality of non-volatile memory devices during a second certain period of time after the first certain period of time. (Yun, fig. 23A: steps S525, S541, S542 and relevant texts disclose reading data sequentially in response to the read command during the second period of time, which is the reading phase, after the writing phase, which is the first period of time))

With respect to claim 12, Yun recites
The storage device according to claim 11, wherein the controller is further configured to: enable only a first one of the plurality of nonvolatile memory devices during a first sub-period of the second certain period of time and (Yun, the disclosure of selecting a memory chip (fig. 23A, step S525) followed by receiving training data from the selected memory chip (fig. 23A, step S530) suggests that only one of the N memory chips is enabled in a first sub-period of the second period to receive a chip level read command to perform reading the training data in response to the system read command (see the rejection for claim 1)) receive the read data corresponding to the read command from the first one of the plurality of non-volatile memory devices during the first sub-period of the second certain period of time; and (Yun, the disclosure of receiving training data from the selected memory (fig. 23A, step S530) before selecting subsequent memory chip (fig. 23, step S543) indicates that the receiving the training data, corresponding to the chip level read command associated with the selected memory chip, happens in a second sub-period of the second period) 
enable only a second one of the plurality of non-volatile memory devices during a second-sub period of the second certain period of time after the first sub-period and (Yun, receive the read data corresponding to the read command from the second one of the plurality of non-volatile memory devices during the second sub-period of the second certain period of time. (Yun, the disclosure of receiving training data from the second memory chip (fig. 23A, step S530) before selecting subsequent memory chip (fig. 23, step S543) indicates that the receiving the training data, corresponding to the chip level read command associated with the second memory chip, happens in a second sub-period of the second period)

With respect to claim 13, Yun recites
The storage device according to claim 11, wherein a first one of the plurality of non-volatile memory devices is configured to transmit the read data corresponding to the read command to the controller during a first predetermined period of time after receiving the read command, and a second one of the plurality of non-volatile memory devices is configured to transmit the read data corresponding to the read command to the controller during a second predetermined period of time after receiving the read command, the second predetermined period of time being different from the first predetermined period of time. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 13)

With respect to claim 14, Yun recites
The storage device according to claim 13, wherein the first predetermined period of time has no overlap with the second predetermined period of time. (Yun, from the rejection 

With respect to claim 15, Yun recites
The storage device according to claim 11, wherein the controller includes a delay adjustment circuit configured to adjust a delay amount of a signal transmitted from the plurality of non-volatile memory devices to the controller during a training period, and the controller broadcasts the read command after determining the delay amount. (similar rejections for claim 3 and 9 are applied, mutatis mutandis, to claim 15)

With respect to independent claim 16, Yun recites
A method of controlling a plurality of non-volatile memory devices, comprising: (abstract) enabling the plurality of non-volatile memory devices simultaneously during a first certain period of time; broadcasting a read command and an access destination address to the plurality of non-volatile memory devices during the first certain period of time, (similar rejection for claims 1 and 11 are applied, mutatis mutandis, to claim 16) such that the plurality of non-volatile memory devices simultaneously receive the read command and the read destination address, (similar rejection for claims 1 and 11 are applied, mutatis mutandis, to claim 16)
the read command and the read destination address causing each of the plurality of non-volatile memory devices to perform a read operation at the read destination in the non-volatile memory device in accordance with the read command; and (similar rejection for claim 1 is applied, mutatis mutandis, to claim 16)
receiving read data corresponding to the read command sequentially from the plurality of non-volatile memory devices during a second certain period of time after the first certain period of time. (Yun, disclosing after the first certain period of time of writing training data to the N memory chips (fig. 23A, step S520), the process selects the first memory chip to request reading training data (fig. 23A, step S525), and receives respective training data from the first memory chip (fig. 23A, step S530). After receiving the first training data from the first memory chip, the process selects the second memory chip (fig. 23A, steps S541 and S543) and repeats the process of reading and receiving the second training data from the second chip as that of the process of reading and receiving the first training data the first memory chip. The process is repeated for the first to Nth memory chips sequentially during the period or reading and receiving training data after the period of writing the training data)

Claim 17: canceled.
Claim 18: canceled.
Claim 19: canceled.


The method of claim 16, further comprising: enabling only a first one of the plurality of nonvolatile memory devices during a first sub-period of the second certain period of time and receiving the read data corresponding to the read command from the first one of the plurality of non-volatile memory devices during the first sub-period the second certain period of time; and enabling only a second one of the plurality of nonvolatile memory devices during a second sub-period of the second certain period of time after the first sub-period and receiving the read data corresponding to the read command from the second one of the plurality of non-volatile memory devices during the second sub-period of the second certain period of time. (similar rejection for claim 12 is applied, mutatis mutandis, to claim 20)

With respect to claim 21, Yun recites
The method of claim 16, wherein said receiving read data corresponding to the read command sequentially from the plurality of non-volatile memory devices during the second certain period of time comprises: receiving, from a first one of the plurality of non-volatile memory devices, the read data corresponding to the read command during a first predetermined period of time after broadcasting the read command; and receiving, from a second one of the plurality of non-volatile memory devices, the read data corresponding to the read command during a second predetermined period of time after broadcasting the read command, the second predetermined period of time being different from the first predetermined period of time. (similar rejection for claim 12 is applied, mutatis mutandis, to claim 21)

With respect to claim 21, Yun recites
The method of claim 21, wherein the first predetermined period of time has
no overlap with the second predetermined period of time. (Yun, from the rejection for claim 6, since reading and sending the second data occurs after reading and sending the first data, and that suggests that there is no overlap between the time of reading and sending the first data and the time reading and sending the second data); Lee, disclosing write operation is performed during period t1-t4 (fig. 12A and relevant texts), while read operation is performed during period t5-t9 (fig. 12B and relevant texts); and that means there is no overlap between the periods t1-t4 and t5-t9)

With respect to claim 21, Yun recites
The method of claim 16, further comprising: adjusting a delay amount of a signal transmitted from the plurality of non-volatile memory devices during a training period, (Yun, the disclosure of increasing first offset to increase the tapped delayed td and repeat the process again suggests that the method adjusts a delay amount equals to the first offset during the training period (para 0190; fig. 23A, steps S560-S570)) wherein the first, second, and third certain periods of time are included in the training period. (Yun, according to the rejection for claim 1, the first, second, and third periods are included in the training period (see also fig. 23A and relevant texts))

Response to Arguments
the Remarks, filed 02/04/2021, with respect to the rejection(s) of claim(s) 1-3, 5-16, and 20-23 under AIA  35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nanjou and Cheng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137